Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Election/Restrictions
Claims 1, 19 allowable. The restriction requirement set forth in the Office action mailed on 2/8/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 5-15, 23-33 is withdrawn.  Claims 5-15, 23-33 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

Allowable Subject Matter

Claims 1-38 allowed.
With respect to claims 1-38, the allowability resides in the overall structure of the device as recited in independent claims 1, 19 and at least in part because of claimed limitations:
wherein a pair of contiguous flexible display areas of the plurality of flexible display areas are spaced apart from each other via the rounded vertex therebetween contiguous edges defining each of the respective pair of contiguous flexible display areas,
wherein the pair of contiguous flexible display areas are each defined by a plane, each of the contiguous edges of the planes terminate at a respective end of two opposing terminal ends defining the rounded vertex, and an entirety of the spaced apart contiguous edges do not contact each other defining a void at corner of the display device aligned with the rounded vertex in a top plan view, the rounded vertex coplanar with a plane defining the flat display area; and

The aforementioned limitations in combination with all remaining limitations of claims 1, 19 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 1, 19 in combination with the remaining limitations.

    Myers (US 8976141 B2) teaches a display device comprising:
a window panel including a front area (22, fig 3), and side areas (24, fig 3) extending from the front area; and 
a flexible display panel (14AB, fig 3) disposed under the window panel, wherein the flexible display panel includes a flat display area (40, fig 3) corresponding to the front area of the window panel, and a plurality of flexible display areas (portions of 42 which correspond to 20A, fig 3; also col 5 lines 30-32 mention a continuous display around device) extending directly from the flat display area (fig 3 shows that 42 extends directly from 40), 
wherein the flat display area has a rounded vertex (fig 1, col 5 lines 51-54), 
wherein a pair of contiguous flexible display areas (see annotated fig 1 below) of the plurality of flexible display areas are spaced apart from each other via the rounded vertex col 5 lines 26-28 recite ‘This is merely illustrative. If desired, all of display 14 may be visible through housing 12 ( e.g., using a transparent material to form housing 12), housing 12 may have more than three openings, less than three openings…’; col 5 lines 43-44 recite ‘In some embodiments, portions of flexible display 14 such as peripheral regions 201 may be inactive’),
wherein the pair of contiguous flexible display areas are each defined by a plane (see annotated fig 1 below), each of the contiguous edges of the planes terminate at a respective end of two opposing terminal ends defining the rounded vertex (see annotated fig 1 below), and  the spaced apart contiguous edges do not contact each other defining a void at corner of the display device aligned with the rounded vertex in a top plan view (see annotated fig 1 below), ; and
wherein the display device is absent a non-display area when viewed from a front side (col 5 lines 26-28 recite ‘This is merely illustrative. If desired, all of display 14 may be visible through housing 12 ( e.g., using a transparent material to form housing 12’; col 5 lines 43-44 recite ‘In some embodiments, portions of flexible display 14 such as peripheral regions 201 may be inactive’)

    PNG
    media_image1.png
    634
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    691
    media_image2.png
    Greyscale
 



a pair of contiguous flexible display areas of the plurality of flexible display areas are spaced apart from each other via the rounded vertex therebetween contiguous edges defining each of the respective pair of contiguous flexible display areas;

a plurality of flexible display areas extending directly from the flat display area;

wherein the pair of contiguous flexible display areas are each defined by a plane, each of the contiguous edges of the planes terminate at a respective end of two opposing terminal ends defining the rounded vertex, and  the spaced apart contiguous edges do not contact each other defining a void at corner of the display device aligned with the rounded vertex in a top plan view, ;
One could also argue that Myers fails to specifically teach that an entirety of the spaced apart contiguous edges do not contact each other defining a void at corner of the display device aligned with the rounded vertex in a top plan view.


Yamazaki (US 10142547 B2) teaches a pair of contiguous flexible display areas (figs 9) of the plurality of flexible display areas are spaced apart from each other via a rounded corner 
a plurality of flexible display areas extending directly from the flat display area (figs 9);
each of the contiguous edges (112, 113, 114, 115) of the planes terminate at a respective end of two opposing terminal ends (ends of 112, 113, 114, 115) defining the rounded vertex (figs 9), and an entirety of the spaced apart contiguous edges (112, 113, 114, 115) do not contact each other defining a void (101, figs 9) at corner of the display device aligned with the rounded vertex in a top plan view (figs 9); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Yamazaki into the device of Myers. The ordinary artisan would have been motivated to modify Myers in the above manner for the purpose of having display portions on all four edges of the device

However Myers and Yamazaki still fails to teach: 
the rounded vertex coplanar with a plane defining the flat display area;
wherein the display device is absent a non-display area when viewed from a front side.

Jin (US 10615239 B2), Zhang (US 20190394373 A1), Jung (US 10165678 B2) and Lee (US 11042237 B2) teach a rounded vertex coplanar with a plane defining a flat display area in isolation, however a rejection would be based on hindsight reasoning and piecemeal analysis. 



Chan (US 20160357318 A1) has a similar situation with Myers.

Cho (US 10431604 B2) and Shim (US 10903299 B2) have a similar situation with Yamazaki and teach many of the missing limitations, however they do not qualify as prior art.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841